Citation Nr: 1114013	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  99-06 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dermatological symptoms including dandruff, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by memory loss, including as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by visual problems, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by swelling on the right side of the face, including as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability manifested by headaches, including as due to an undiagnosed illness.

6.  Entitlement to service connection for a disability manifested by joint pain, including as due to an undiagnosed illness.

7.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to March 1971 and from December 1990 to May 1991, with service in Southwest Asia from January to May 1991.  He also had subsequent Reserve service.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In May and August 2005 and January 2007, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

The Board notes that a May 2004 rating decision, in pertinent part, denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) and granted service connection for diabetes mellitus and assigned a 20 percent rating.   The Veteran submitted a timely notice of disagreement in July 2004.  The Board's May and August 2005 and January 2007 remands directed the RO to issue a statement of the case (SOC) as to these matters.  A SOC was issued in October 2004 addressing these matters.  This statement of the case was not included in the claims folders at the time of previous Board remands and the claims folders themselves have no chronological order or sense that documents were filed in any order at all.  The issue of an increased rating for diabetes mellitus is addressed in the October 2004 SOC albeit incorrectly referred to as a service connection issue.  However, the discussion and legal citations address and adjudicate the increased rating matter, and the Board is satisfied that these matters were properly adjudicated and developed.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity: that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  However, the Veteran did not perfect his appeal, and the May 2004 decision is final.  See 38 C.F.R. § 20.200 (2009) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.)  

Subsequent written statements could be construed as again raising the claim of service connection for PTSD, and the Board refers the matter to the RO for appropriate development and adjudication.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The evidence of record demonstrates that the Veteran's dermatological symtoms are attributed to known clinical diagnoses of psoriasiform dermatitis, seborrheic dermatitis, intertrigo and tinea pedis, that are not shown to have had their onset and are not otherwise related to active service.   

3.  The evidence of record demonstrates that the Veteran's memory loss is attributed to known clinical diagnoses of PTSD, anxiety, and a major depressive disorder, that are not shown to have had their onset and are not otherwise related to active service.   

4.  The evidence of record demonstrates that the Veteran's visual problems are attributed to his service-connected glaucoma and a refractive error.  Refractive errors of the eye are not disabilities within the meaning of legislation providing for VA benefits.

5.  The evidence of record demonstrates that the Veteran's right facial swelling has been attributed to an enlarged parotid gland that is not shown to have had its onset and is not otherwise related to active service.   

6.  The Veteran's complaints of headaches have been attributed to a known diagnosis of sinusitis that is not shown to have had its onset and is not otherwise related to active service.   

7.  The Veteran's joint pain is attributed to known diagnoses of lumbar myositis, degenerative  joint disease, spondylosis, and early Dupuytren's contracture, that are not shown to have had their onset and are not otherwise related to active service.   

8.  The evidence of record preponderates against a finding that sinusitis had its onset or is otherwise related to active service.   


CONCLUSIONS OF LAW

1.  A disability manifested by dermatological symptoms including dandruff, was not incurred in or aggravated by active military service, nor may it be presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317 (2010).

2.  A disability manifested by memory loss was not incurred in or aggravated by active military service, nor may it be presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317.

3.  A disability manifested by visual problems was not incurred in or aggravated by active military service, nor may it be presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317.

4.  A disability manifested by swelling on the right side of the face , was not incurred in or aggravated by active military service, nor may it be presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317.

5.  A disability manifested by headaches was not incurred in or aggravated by active military service, nor may it be presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317.

6.  A disability manifested by joint pain was not incurred in or aggravated by active military service, nor may it be presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.317.

7.  Sinusitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In October 2003 and February and October 2007 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the February 2007 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records were obtained and his VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  Records considered by the Social Security Administration (SSA) in its August 2007 decision that found the Veteran totally disabled (due to affective and anxiety disorders, including recurrent major depressive disorder with psychotic features, PTSD, diabetes mellitus, carpal tunnel syndrome, cervical myositis, and diabetic neuropathy) were also obtained.

As noted above, in January 2007, the Board remanded the Veteran's case to the RO for further development that included obtaining the Veteran's service treatment records from his first period of active service, and his Reserve service.  There has been substantial compliance with this remand, as the Veteran's service treatment records from his first period of service from July 1969 to March 1972 and Reserve service in the 1970s were obtained.
 
The Veteran was also afforded VA examinations in December 1996, January 1997, June and October 2005, and December 2006, and the examination reports are of record.

The Board's duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules detailed above, service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The record reflects the Veteran did have active service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the aforementioned provisions are applicable to the instant case.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a). " Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. 3.317(a)(3).  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317.  As noted, the Veteran's military records document that he served in Southwest Asia  during Operation Desert Shield/Desert Storm.

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a veteran must establish the existence of a disability and a connection between the Veteran's service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Veteran contends that he has skin and visual problems, memory loss, right facial swelling, headaches, and joint pain, due to an undiagnosed illness incurred during his service in Southwest Asia during Desert

Service treatment records make no reference to complaints, diagnoses, or treatment for dermatological symptoms including dandruff.

Post service, VA medical records indicate that, in June 1994, the Veteran was referred to the outpatient Dermatology clinic for complaints of increased dandruff, greasy skin, and hair scales.  According to the September 1994 VA dermatologist's consultation report, the Veteran had seborrheic dermatitis and intertrigo.

On an April 1996 report of medical history completed in conjunction a periodic Reserve medical examination, the Veteran checked yes to having skin diseases.

A December 1996 VA general medical examination report includes the Veteran's complaints of dandruff of the scalp with desquamation of the scalp upon scratching it.  Objectively, there was fine desquamation of the skin upon scratching the scalp.  

A December 1996 VA examination report of the Veteran's skin notes a history of severe itching all over his body but worse in his groin for which he used topical medication.  Objectively, there were no lesions to explain his itching.  There were scaly, erythematous plaques in the occipital area, hyper pigmentation in the groin, and mild scaliness in the toe.  Diagnoses included itching, psoriasiform dermatitis of the scalp, chronic intertrigo, and tinea pedis.

A February 1997 signed statement from Dr. E.L.J., is to the effect that the Veteran was initially seen in May 1994 with complaints of a skin rash and currently noted dandruff.  Physical examination findings were negative.  

A June 2005 VA examination report indicates that the Veteran's skin was atraumatic and normal, with no pathologic finding.

Initially, the Board finds the Veteran's complaints of a dermatological disorder have been attributed to a known clinical diagnosis that, is his psoriasiform dermatitis and intertrigo.  Accordingly, there is no basis for his claim that a disorder manifested by dermatological symtoms including dandruff is due to an undiagnosed illness occasioned by service in the Persian Gulf.

In this regard, the September 1994 VA medical record attributed the Veteran's skin complaints to non-service-connected seborrheic dermatitis and intertrigo, and the December 1996 VA examination report attributed his complaints to psoriasiform dermatitis and tinea pedis.  Thus, the relevant medical evidence does not show that the Veteran currently has an undiagnosed illness that can be related to service under 38 C.F.R. § 3.317.  As the Veteran's claimed disorder has been diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection.

Turning to a review of this claim on a direct basis, the Veteran has contended that service connection should be granted for dermatological symtoms including dandruff.  Although the evidence shows that the Veteran currently has psoriasiform dermatitis, tinea pedis, and intertrigo, no competent medical evidence has been submitted to show that these disabilities are related to service or any incident thereof.  On the other hand, the record reflects that his skin was normal on separation from active service and the first post service evidence of record of seborrheic dermatitis and intertrigo is from 1994, and psoriasiform dermatitis and tinea pedis from 1996, more than 3 and 5 years, respectively, after the Veteran's separation from active service.  In short, no medical opinion or other medical evidence relating the Veteran's psoriasiform dermatitis, seborrheic dermatitis, intertrigo, and tinea pedis to service or any incident of service has been presented.  In fact, in June 2005, a VA examiner reported no pathology associated with the Veteran's skin.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (to the effect that the existence of a current disability is the cornerstone of a claim for VA disability compensation); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service treatment records are not referable to complaints or diagnosis of, or treatment for, memory loss.

The April 1996 Reserve service record indicates that the Veteran checked yes to having loss of memory or amnesia.

According to a December 1996 VA mental disorders examination report, the Veteran's memory was preserved, and his retention, recall, and sensorium, were considered clear.   There was no evidence of a diagnosed psychiatric disorder at that time.

In February 1997, Dr. E.L.J. noted the Veteran's complaint of poor memory but current examination findings were negative.

In a February 1997 signed statement, Dr. M.E.F., noted that the Veteran was initially seen in February 1995 and complained of memory loss, forgetfulness, and anxiety.

According to a February 1997 signed statement from the Veteran's wife, he was forgetful.

A February 2000 private psychological evaluation report indicates that the Veteran's memory was normal.  Diagnoses included PTSD, moderate to severe depression, and generalized anxiety.

According to a March 2004 VA PTSD examination report, the Veteran had some difficulty recalling specific dates and some lack of effort in terms of concentration but, his overall memory and intellectual functioning was considered average.  

In the May 2004 rating decision mentioned above, the RO denied service connection for PTSD and major depression with mood congruent psychotic features.

In an October 2004 Vet Center record, a counseling therapist noted that the Veteran's memory and concentration were impaired and diagnosed PTSD and major depression.  

A November 2004 private medical record indicates that a treating psychiatrist diagnosed the Veteran with severe recurrent major depression with psychotic features and PTSD.

VA hospitalized the Veteran from July to August 2005, for treatment of PTSD and a history of major depression.  The discharge summary is not referable to memory loss.

An unappealed November 2005 rating decision declined to reopen the Veteran's previously denied claim for service connection for major depression with mood congruent psychotic features.

Initially, the Board finds the Veteran's complaints of memory loss have been attributed to a known clinical diagnoses, that is his non-service-connected major depressive disorder, anxiety, and PTSD.  Accordingly, there is no basis for his claim that a disorder manifested by memory loss is due to an undiagnosed illness occasioned by service in the Persian Gulf.

In this regard, the October 2004 Vet Center counselor attributed the Veteran's complaints of memory loss to his non-service-connected PTSD and major depressive disorder and other examiners did not find that the Veteran had a memory loss disorder.  Thus, the relevant medical evidence does not show that the Veteran currently has an undiagnosed illness that can be related to service under 38 C.F.R. § 3.317.  As the Veteran's claimed disorder has been diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection.

Turning to a review of this claim on a direct basis, on VA examination in December 1996, the examiner said that the Veteran's memory was preserved, in February 2000, a private psychologist said the Veteran's memory was normal and, in March 2004, a VA examiner said that the Veteran had some concentration difficulty and problems recalling dates but, overall, his memory was average although, in October 2004, the Vet Center counseling therapist noted impaired memory evidently associated with PTSD.

In sum, there is no diagnosis of a memory loss disorder.  Without a current diagnosis, a claim for entitlement to service connection cannot be sustained.  See Degmetich v. Brown; Brammer v. Derwinski, supra.

Service treatment records are not referable to complaints or diagnosis of, or treatment for visual problems.

On the April 1996 Reserve service medical history, the Veteran checked yes to having eye trouble.

The December 1996 VA general medical examination report includes the Veteran's complaint of poor vision for which he never used corrective lenses.  Objectively, examination of his eyes was essentially normal..

A December 1996 VA eye examination report indicates that the Veteran complained of reduced right eye visual acuity.  Objectively his corrected visual acuity in each eye was 20/20 for near and far distance.  The diagnoses were refractive error and pingueculum.

In February 1997, Dr. E.L.J. said the Veteran complained of poor vision.  Physical examination findings were essentially negative.  

According to a March 2004 VA outpatient record, the Veteran's visual acuity in each eye was 20/20.  A refraction was noted in the Veteran's right eye and he reported no need to wear glasses for near vision in his left eye.  The diagnosis was no evidence of diabetic changes in either eye; good ocular and visual health.  

A February 2005 VA outpatient record reflects the Veteran's complaints of blurred vision and his more than 20-year history of having diabetes mellitus.  Upon examination, the diagnosis was chronic open angle glaucoma.

A June 2005 VA general medical examination report indicates that the Veteran was treated for glaucoma for three months.   Objectively, he did not use eyeglasses and there was no evidence of diabetic retinopathy.  Diagnoses included open angle glaucoma that was controlled.  

An October 2005 VA eye examination report reflects the Veteran's lengthy medical history of diabetes mellitus.  Uncorrected right eye visual acuity was 20/40 (far) and J10 (near); and corrected visual acuity was 20/20 (far) and J+1 (near).  Uncorrected left eye visual acuity was 20/20-1 (far) and J10 (near); corrected visual acuity was 20/20 (far) and J+1 (near).  Diagnoses included refractive error, blepharitis, nasal pterygium in both eyes, dry eyes, senile cataracts in both eyes, glaucoma, and no diabetic retinopathy.  The VA examiner opined that the Veteran's loss of central vision was caused by or a result of his refractive error and symtoms of blepharitis.  The glaucoma was at least as likely as not caused by or a result of diabetes mellitus, and the loss of vision, including cataracts, was not caused by the diabetes mellitus.  

In a November 2005 rating decision, the RO granted service connection for glaucoma.  

A December 2006 VA eye examination report includes the Veteran's complaints of occasional blurred vision and red eyes for the past two or three months.   Diagnoses included refractive error, follicular conjunctivitis, bilaterally and possibly atopic, small nasal pterygium in each eye, senile cataracts in each eye with good corrected visual acuity, pre-parametric glaucoma, and no diabetic retinopathy.  The VA examiner opined that the Veteran's glaucoma was likely caused by or a result of diabetes mellitus and his loss of vision, including cataracts, was not due to diabetes mellitus.

Initially, the Board finds the Veteran's complaints of visual problems have been attributed to known clinical diagnoses, that is his service-connected glaucoma, and to a refractive error, blepharitis, nasal pterygium in both eyes, dry eyes, and senile cataracts in both eyes.  Accordingly, there is no basis for his claim that a disorder manifested by visual problems is due to an undiagnosed illness occasioned by service in the Persian Gulf.

In this regard, the October 2005 and December 2006 VA examiners attributed the Veteran's visual problems to his service-connected glaucoma and to a refractive error, blepharitis, nasal pterygium in both eyes, dry eyes, and senile cataracts in both eyes.  Thus, the relevant medical evidence does not show that the Veteran currently has an undiagnosed illness that can be related to service under 38 C.F.R. § 3.317.  As the Veteran's claimed disorder has been diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection.

Turning to a review of this claim on a direct basis, on VA examinations in October 2005 and December 2006, the Veteran complained of blurred vision and the diagnoses included refractive error, blepharitis, nasal pterygium in both eyes, dry eyes, senile cataracts in both eyes, and glaucoma.  

Refractive errors of the eyes are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (a reissue of General Counsel opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant' s military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service- connected.  Id.

Furthermore, myopia, more commonly known as nearsightedness, is defined as an error of refraction.  See Dorland's Illustrated Medical Dictionary, 1094 (28th ed. 1994).  Presbyopia, more commonly known as farsightedness, is defined as impairment of vision due to advancing years or old age.  Id. at 1349.  Myopia and presbyopia are refractive orders of the eyes that are not generally eligible for disability compensation.  See 38 C.F.R. § 3.303(c).

The Veteran has contended that service connection should be granted for visual problems.  Although the evidence shows that the Veteran also currently has blepharitis, nasal pterygium in both eyes, dry eyes, and senile cataracts in both eyes, no competent medical evidence has been submitted to show that these disabilities are related to service or any incident thereof.  On the other hand, the record reflects that his eyes were normal on separation from service and the first post service evidence of record of visual problems is from 2005, more than 14 years after the Veteran's separation from service.  In short, no medical opinion or other medical evidence relating the Veteran's blepharitis, nasal pterygium in both eyes, dry eyes, and senile cataracts to service or any incident of service has been presented.

Service treatment records are devoid of any reference to complaints or diagnosis of, or treatment for swelling on the right side of the Veteran's face.

According a December 1993 VA outpatient medical record, the Veteran was referred for an ear, nose, and throat evaluation for complaints of swelling of his right parotid gland that he had for years.  

A May 1995 VA record indicates that results of an x-ray revealed an enlarged parotid gland.

An October 1996 VA outpatient record includes the Veteran's complaints of right-sided headache and right facial swelling in the parotid gland.

The December 1996 VA general medical examination report includes the Veteran's report of swelling over the right side of his face on the area of the parotid gland for the past three years.  Objectively, there was no facial asymmetry.  The diagnoses included right parotid gland enlargement of unknown cause.

A December 1996 VA nose and sinus examination report includes the Veteran's complaints of recurrent headaches, anosmia, and swelling of the right side of the face.  Diagnoses included enlarged right parotid gland.

In February 1997, Dr. E.L.J. noted that the Veteran complained of face swelling in May 1994 and currently.  Physical examination findings were essentially negative

The June 2005 VA general medical examination report is not referable to complaints of right facial swelling.  Objectively, examination of the Veteran's face revealed no evidence of pathology.

Initially, the Board finds the Veteran's complaints of swelling on the right side of his face have been attributed to an enlarged right parotid gland.  Accordingly, there is no basis for his claim that a disorder manifested by right facial swelling is due to an undiagnosed illness occasioned by service in the Persian Gulf.

In this regard, the December 1996 VA examiner attributed the Veteran's complaints of right facial swelling to an enlarged parotid gland.  Thus, the relevant medical evidence does not show that the Veteran currently has an undiagnosed illness that can be related to service under 38 C.F.R. § 3.317.  As the Veteran's claimed disorder has been diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection.

Turning to a review of this claim on a direct basis, on VA examination in June 2005 physical examination of the Veteran's face was essentially normal and diagnosis regarding right facial swelling was not rendered.

The Veteran has contended that service connection should be granted for right facial swelling.  Although the evidence shows that the Veteran experienced an enlarged right parotid gland, no competent medical evidence has been submitted to show that these disabilities are related to service or any incident thereof.  On the other hand, the record reflects that his face was normal on separation from service and the first post service evidence of record of facial swelling is from 1993, more than 2 years after the Veteran's separation from service.  In short, no medical opinion or other medical evidence relating the Veteran's enlarged parotid gland to service or any incident of service has been presented.

Moreover, clinical examination of the Veteran's right face was normal on examination in June 2005.  Without a current diagnosis, a claim for entitlement to service connection cannot be sustained.  See Degmetich v. Brown; Brammer v. Derwinski, supra.

Service treatment records make no reference to complaints, diagnoses, or treatment for headaches.

On his April 1996 Reserve service report of medical history, the Veteran checked yes to having headaches.

The October 1996 VA outpatient record indicates that the Veteran had a right-sided headache.

According to the December 1996 VA general medical examination report, the Veteran complained of sinusitis for several hears associated with nasal congestion and post nasal drip.  He also had headaches that were throbbing in nature.

The December 1996 VA examination report of the Veteran's nose includes his complaint of recurrent headaches, anosmia, and right facial swelling.  The diagnoses included right ethmoidal and bilateral maxillary sinusitis.

The February 2000 private psychological examination report includes the Veteran's complaint of having strong headaches in his head and face.

An October 2004 VA outpatient record indicates that the Veteran denied having headaches.

A November 2004 private neurology evaluation is not referable to complaints of headaches.

The June 2005 VA general medical examination report indicates that the Veteran was treated for episodes of headaches in Vietnam and Saudi Arabia.  

Initially, the Board finds the Veteran's complaints of headaches have been attributed to a known clinical diagnosis, that is his non-service-connected sinusitis.  Accordingly, there is no basis for his claim that a disorder manifested by headaches is due to an undiagnosed illness occasioned by service in the Persian Gulf.

In this regard, the December 1996 VA examiner evidently attributed the Veteran's headaches to his non-service-connected sinusitis.  Thus, the relevant medical evidence does not show that the Veteran currently has an undiagnosed illness that can be related to service under 38 C.F.R. § 3.317.  As the Veteran's claimed disorder has been diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection.

Turning to a review of this claim on a direct basis, on private neurological evaluation in November 2004, and VA examination in June 2005, physical examination findings were not referable to headaches or a headache disorder. 

In sum, there is no diagnosis of a headache disorder.  Without a current diagnosis, a claim for entitlement to service connection cannot be sustained.  See Degmetich v. Brown; Brammer v. Derwinski, supra.  

Service treatment records make no reference to complaints, diagnoses, or treatment for joint pain (including in his ankles, knees, right hand, palm, and back).

The April 1996 Reserve service medical history indicates that the Veteran checked yes to having arthritis and recurrent back pain.

In her April 1996 statement, the Veteran's wife said that he complained of leg and ankle pain.

The October 1996 VA medical record indicates that the Veteran had early Dupuytren's contracture of the right hand.

A January 1997 VA examination report of the Veteran's joints includes his complaints of pain and swelling of the ankles and knees, pain in the palm of his right hand, and low back pain for which he denied receiving medical treatment in service.  He reported episodes of pain that occurred approximately four or five times a month and worsened upon playing baseball and catching the ball with his right hand.  He was left handed.  

Objectively, there was no instability, crepitation, deformities and swelling in the Veteran's upper and lower extremity joints.  There was mild crepitation of both knees and ankles.  There was no tenderness to palpation around all joints in the upper and lower extremities and no muscle atrophy in all muscles covering all joints in the upper and lower extremities.  Muscle strength was normal.  The Veteran had a positive patellar grinding test in both knees and full and complete range of motion in all joints in the upper and lower extremities and the lumbar spine except that forward flexion was to 65 degrees.  There were no postural abnormalities and fixed deformities of the back.  There was evidence of moderate spasm on lumbar paravertebral muscles.  Knee and ankle jerks were 2+ bilaterally and symmetric.  There was normal muscle strength in all muscle of both legs and negative straight leg raising and Lasegue sign, bilaterally.  As to the Veteran's right palm, on the right ring finger, there was a trigger finger.  Diagnoses included right hand ring finger, trigger finger, lumbosacral paravertebral myositis, and negative musculoskeletal joint examination in all joints in the upper and lower extremities.

According to an October 1997 VA hand surgery consultation report, the Veteran had early Dupuytren's contracture of the right hand and no indication for surgery at the present time.

According to the February 2000 private psychological evaluation report, the Veteran complained of pain in his knees, ankles, and palm of his hand.

Puerto Rico State Insurance Fund records, dated from January 2004 to January 2007, records indicate that the Veteran sustained a neck injury and had discogenic disease in the cervical spine and minimal thoracolumbar spondylosis.

A June 2004 VA outpatient record indicates that the Veteran's medical problems included a contracted palmar fascia.

The June 2005 VA general medical examination report notes the Veteran's medical treatment for a contracted palmar fascia and low back pain.  He currently complained of generalized arthralgia in all extremity joints, numbness in his legs, and backache.  Objectively, his posture was erect and his gait was normal.  The Veteran complained of cervical and paracervical muscular pain with satisfactory movement of the head laterally and antero-posterioly.  Regarding cervical and low back pain complaints, it was noted that x-ray of the lumbosacral spine revealed mild articular sclerosis at the facet joint with mild spondylosis.  X-ray of the cervical spine showed disc space narrowing severe at the C6-C7 and diffuse spondylosis and mild degenerative changes.  Diagnoses included degenerative joint disease with generalized arthralgia, lumbosacral spondylosis, and cervical spine narrowing of the C6-C7 intervertebral spine and spondylosis. 

Initially, the Board finds the Veteran's complaints of joint pain have been attributed to known clinical diagnoses, including  Dupuytren's contracture (right palm), degenerative joint disease, lumbar myositis, and mild cervical and lumbar spondylosis.  Accordingly, there is no basis for his claim that a disorder manifested by joint pain is due to an undiagnosed illness occasioned by service in the Persian Gulf.

In this regard, the December 1996 VA examiner attributed the Veteran's joint pain to his non-service-connected lumbosacral myositis and, in June 2005, the VA examine attributed the Veteran's joint pain to non-service-connected degenerative joint disease, and cervical and lumbar spondylosis.  Thus, the relevant medical evidence does not show that the Veteran currently has an undiagnosed illness that can be related to service under 38 C.F.R. § 3.317.  As the Veteran's claimed disorder has been diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection.

Turning to a review of this claim on a direct basis, on VA examination in December 1996, the VA examiner attributed the Veteran's joint pain to his non-service-connected lumbosacral myositis and, in June 2005, the VA examine attributed the Veteran's joint pain to non-service-connected degenerative joint disease, and cervical and lumbar spondylosis.

The Veteran has contended that service connection should be granted for joint pain.  Although the evidence shows that the Veteran currently has early Dupuytren's contracture of the right hand, lumbar myositis, degenerative joint disease, and cervical and lumbar spondylosis, no competent medical evidence has been submitted to show that these disabilities are related to service or any incident thereof.  On the other hand, the record reflects that his upper and lower extremities, and spine were  normal on separation from service and the first post service evidence of record of joint pain is from 1996, more than 5 years after the Veteran's separation from service.  In short, no medical opinion or other medical evidence relating the Veteran's early Dupuytren's contracture of the right hand, lumbar myositis, degenerative joint disease, and cervical and lumbar spondylosis to service or any incident of service has been presented.

The Veteran also seeks service connection for sinusitis.

Service treatment records for the Veteran's first and second periods of active service are not referable to complaints or diagnosis of, or treatment for, sinusitis.

A July 1994 VA outpatient medical record indicates that x-rays of the Veteran's paranasal sinuses showed that he had minimal left maxillary sinusitis of the chronic type.

On a report of medical history completed in April 1996, for his Reserve service, the Veteran checked yes to having sinusitis.  

The December 1996 VA general medical examination report indicates that the Veteran complained of having sinusitis for several years.

According to the December 1996 VA nasal examination, the Veteran complained of recurrent headaches, right face swelling, and anosmia.  The diagnoses included ethmoid and bilateral maxillary sinusitis.

The Veteran has contended that service connection should be granted for sinusitis.  Although the evidence shows that the Veteran currently has sinusitis, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his sinuses were normal on separation from active service and the first post service evidence of record of sinusitis is from 1994, more than three years after the Veteran's separation from active service.  

Here, the Veteran has presented no medical evidence whatsoever that supports his lay contention that his current skin and visual disorders, memory loss, facial swelling, headaches, joint pain and sinusitis are etiologically related to his active military service.  Indeed, there is no indication that these disabilities were diagnosed or treated for several years following his separation from service.  See Maxson v. Gober, 230 F.3d at 1330 (evidence of a prolonged period without medical complaint after service can be considered along with other factors in deciding a service connection claim).  

While the Veteran maintains that he has current skin and visual disorders, memory loss, facial swelling, headaches, joint pain and sinusitis related to his active military service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnoses and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. at 186; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a dry skin on his hands, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran is competent to state that he had pertinent symptoms in service and that they continued since then.  However, he has not done this.  In his initial claim for pertinent disability; he did not indicate that they had their onset in service or that they had been symptomatic since active duty.  His claim did refer to undiagnosed disability, but in the Veteran's case, his symptoms have been attributed to known diagnoses.  A clear preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for skin and visual disorders, memory loss, facial swelling, headaches, and joint pain, including as due to an undiagnosed illness, and sinusitis, and his claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)


ORDER

Service connection for a disability manifested by dermatological symptoms including dandruff, including as due to an undiagnosed illness, is denied.

Service connection for a disability manifested by memory loss, including as due to an undiagnosed illness, is denied.

Service connection for a disability manifested by visual problems, including as due to an undiagnosed illness, is denied.

Service connection for a disability manifested by swelling on the right side of the face, including as due to an undiagnosed illness, is denied.

Service connection for a disability manifested by headaches, including as due to an undiagnosed illness, is denied.

Service connection for a disability manifested by joint pain, including as due to an undiagnosed illness, is denied.

Service connection for sinusitis is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


